Citation Nr: 0806853	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  07-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable evaluation for status-post 
right clavicle fracture.

3.  Entitlement to a compensable evaluation for status-post 
left clavicle fracture.

4.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1959 to 
April 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating 
decision by the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issues of entitlement to compensable evaluations for 
status-post right and left clavicle fractures (right and left 
clavicle disorders) and entitlement to a 10 percent 
evaluation for multiple noncompensable service connected 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that tinnitus is not 
related to active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for tinnitus, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claims, an August 2006 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
letter also requested that the veteran provide any evidence 
in his possession that pertained to the claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).  The veteran's 
service medical records, VA medical treatment records, VA 
examination reports, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records were negative for any 
complaints, treatment, or diagnoses of tinnitus.  The 
veteran's military occupational specialty (MOS) was aircraft 
engine mechanic.

A September 2004 VA audiological examination was conducted 
upon a review of the claims file.  The veteran reported 
tinnitus since 1963.  The veteran reported that during 
service he was an aircraft engine mechanic and that he did 
not serve in combat.  He reported inservice noise exposure 
for which he wore hearing protection part of the time.  He 
also reported post-service occupational noise exposure.  He 
worked at BG Goodrich for 23 years and then worked as an 
electrical contractor for 17 years.  He was not required to 
wear hearing protection at work.  He used to hunt, but had 
not done so in the prior 10 years.  The examiner found that 
bilateral tinnitus was present but that any etiology opinion 
required speculation.

In a September 2006 VA audiological examination, the veteran 
reported tinnitus.  The veteran reported that during service 
he was an aviation mechanic and wore hearing protection part 
time.  After service discharge, he worked at BF Goodrich for 
23 years.  He stated that this was a noisy occupation and he 
did not wear hearing protection.  He was also an electrical 
contractor for 17 years but denied any noise exposure during 
that time.  He hunted for recreation about 15 to 20 years 
prior and also did not wear hearing protection for that.  The 
examiner noted bilateral constant tinnitus, noting that the 
veteran was unsure of date and circumstance of onset.  

At the November 2007 Board hearing, the veteran testified 
that he had had tinnitus since service discharge.  He 
asserted that after service discharge, he had occupational 
noise exposure, although he stated that he was not so close 
to the noise that he couldn't hear conversation.  He also 
stated that he never used hearing protection while hunting.  

The Board finds that the evidence of record does not support 
a finding of service connection for tinnitus.  There is a 
current diagnosis of bilateral tinnitus.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation); see also Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002) (noting that the veteran is 
competent to testify regarding the existence of tinnitus 
because ringing in the ears is capable of lay observation).  
But the evidence of record does not indicate inservice 
evidence of tinnitus, although the veteran reported inservice 
noise exposure and his MOS was aircraft engine mechanic.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  

Importantly, the other evidence of record demonstrates that 
tinnitus is not related to active service.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  The evidence does not 
indicate any complaints or diagnoses of tinnitus until 
September 2004, approximately 40 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Indeed, the Court has 
clearly held that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service. Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

Recognition is given to the fact that the veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The veteran's complaints of experiencing tinnitus-
type symptoms since service fall under this frame of 
analysis.  However, given the fact that the service medical 
records are silent as to complaints of tinnitus, that the 
first evidence of a diagnosis of tinnitus is not shown until 
40 years post-service, and that the veteran had previously 
told a VA examiner that he was unsure of the time of onset 
the Board does not find this testimony credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(noting that the Board is obligated to determine the 
credibility of lay statements); Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) (noting that the credibility of a witness may 
be impeached by a showing of inconsistency), aff'd, 78 F.3d 
604 (Fed. Cir. 1996), superseded in irrelevant part by 
statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Further, to the extent that the veteran asserts that his 
tinnitus is related to active service, he is not competent to 
provide such a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish symptoms but not to establish a 
medical opinion).  

Accordingly, service connection for tinnitus is denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for tinnitus is denied.


REMAND

The Board finds that remand is required regarding the claims 
for entitlement to compensable evaluations for right and left 
clavicle disorders because the medical evidence of record is 
insufficient upon which to base an appellate decision.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information).  In an October 2006 VA 
examination conducted without a review of the claims file, 
the examiner opined that the veteran's shoulder complaints 
and disorders were not related to his service connected 
clavicle disorders.  But in a November 2007 letter, a private 
physician opined that the veteran's shoulder complaints and 
disorders were related to his service connected clavicle 
disorders.  Accordingly, the Board finds that an examination 
is required to determine the relationship between the service 
connected right and left clavicle disorders and any shoulder 
complaints and disorders.

The Board also finds that remand is required regarding the 
claim for entitlement to a 10 percent evaluation for multiple 
noncompensable evaluations for service connected disabilities 
because the claim is inextricably intertwined with the claims 
for entitlement to compensable evaluations for right and left 
clavicle disorders.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (holding that issues are inextricably intertwined 
and must be considered together when a decision concerning 
one could have a significant impact on the other).  If 
compensable evaluations are granted, this claim becomes moot.  
See Butts v. Brown, 5 Vet. App. 532, 541 (1993) (noting that 
once a compensable evaluation has been awarded, an evaluation 
under 38 C.F.R. § 3.324 is no longer warranted).  
Accordingly, remand is required for readjudication after a 
readjudication of the veteran's claims for compensable 
evaluations.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice regarding 
the claims for compensable evaluations for 
right and left clavicle disorders and the 
claim for entitlement to a 10 percent 
evaluation under 38 C.F.R. § 3.324 (2007) 
as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. Jan. 30, 2008).

2.  The RO must provide the veteran with 
an orthopedic examination.  The entire 
claims file must be made available and 
reviewed by an appropriate VA examiner.  
All pertinent right and left clavicle and 
shoulder symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Range of motion studies 
must be provided.  A complete rationale 
for all opinions must be provided.  The 
examiner must provide an opinion regarding 
whether any diagnosed shoulder complaints 
or disabilities, to include degenerative 
joint disease, are related to the 
veteran's service-connected right and left 
shoulder clavicle fractures, to include 
residuals thereof.  If the examiner cannot 
provide the above requested opinions 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


